SULLIVAN, Chief Judge
(dissenting):
The question before this Court is one of law, not fact. See United States v. Harper, 22 MJ 157, 161 (CMA 1986). More particularly, it is whether there was sufficient evidence from which a reasonable factfinder could “find or infer beyond a reasonable doubt” that appellant killed his victim with premeditation. I note that premeditation can be shown by evidence of the circumstances surrounding the killing. See United States v. Teeter, 16 MJ 68 (CMA 1983); United States v. Ayers, 14 USCMA 336, 34 CMR 116 (1964). Accordingly, for the reasons noted below, I disagree with the majority opinion’s insuffieiency-of-theevidence holding.
First, the majority opinion holds that the evidence in this record indicates an absence of planning and motive. However, the majority has cited no authority, and I cannot find any authority, for requiring such proof to show premeditation. Moreover, regarding proof of motive, this Court has expressly held that this type of evidence is not required to show intent. See United States v. Varraso, 21 MJ 129, 134 (CMA 1985), cert. denied, 475 U.S. 1124, 106 S.Ct. 1645, 90 L.Ed.2d 190 (1986). In any event, there was ample evidence in this case that appellant’s peacemaking efforts had been unceremoniously rejected by the victim who further challenged him to fight.
Second, the majority opinion also finds no other relevant evidence that appellant premeditated the murder. However, the record shows that multiple shots were fired at the victim which in itself is some evidence of premeditation. See United States v. Teeter, 16 MJ at 71; United States v. Ayers, 14 USCMA at 343, 34 CMR at 123; United States v. Thomas, 6 USCMA 92, 96-97, 19 CMR 218, 222-23 (1955). Moreover, there was some evidence that appellant fired his last 3 shots some 10 to 20 seconds after Sergeant Gibbs told him to put his gun down. See United States v. Ransom, 4 USCMA 195, 201, 15 CMR 195, 201 (1954). This evidence, coupled with the previously noted evidence of motive, was sufficient to permit a rational finding of premeditation.
Nevertheless, the majority opinion strictly requires proof of premeditation before the first shot. It bases this requirement on *348“uncontroverted evidence ... that only one of the wounds was fatal.” 36 MJ at 347. This single-bullet theory, however, is not uncontroverted in the record.
In this case, there was ample evidence that the victim did not die instantaneously from the first shot. In fact he died in a hospital eight days after the shooting. Moreover, Dr. Hause, a government witness and the forensic pathologist who performed the autopsy on the victim, testified that “[t]he accused’s [sic] death was caused by three gunshot wounds.” (Emphasis added.) The autopsy report similarly listed the “CAUSE OF DEATH” as “Multiple Gunshot Wounds.” Dr. Hause also defined “cause of death” as “that event or disease process which sets in motion a chain of physiologic alterations which lead to death.” While testifying during direct examination, he described “[t]he mechanism [of death], at least partially, is that the wound that Haney had through his chest passed through his sac that surrounds his heart[.]” (Emphasis added.) Therefore, there was also legally sufficient evidence presented to the members from which they could find or infer that all three gunshot wounds together set into motion the physiologic alterations which led to Haney’s death.